Name: Council Regulation (EEC) No 1473/86 of 13 May 1986 amending Regulation (EEC) No 2759/75 on the common organization of the market in pigmeat
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|31986R1473Council Regulation (EEC) No 1473/86 of 13 May 1986 amending Regulation (EEC) No 2759/75 on the common organization of the market in pigmeat Official Journal L 133 , 21/05/1986 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 20 P. 0235 Swedish special edition: Chapter 3 Volume 20 P. 0235 COUNCIL REGULATION (EEC) No 1473/86 of 13 May 1986 amending Regulation (EEC) No 2759/75 on the common organization of the market in pigmeatTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and, in particular, Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 20 of Regulation (EEC) No 2759/ 75 (3), as last amended by Regulation (EEC) No 3768/ 85 (4), lays down that market support measures may be taken in order to take account of any restrictions imposed on the free circulation of pigmeat in consequence of measures taken in the field of veterinary or health policy; whereas the said measures are at present strictly limited to the markets affected by such restriction; whereas restrictions on imports into third countries of products from a Member State part of whose territory is affected by an epidemic may have serious consequences for all the exports of the Member State concerned; whereas the possibility of adopting market support measures in such cases should therefore be extended to the entire territory of a Member State, HAS ADOPTED THIS REGULATION: Article 1 Article 20 of Regulation (EEC) No 2709/75 is hereby replaced by the following: 'Article 20 In order to take account of any restrictions on intra- Community trade or trade with third countries resulting from the application of measures taken to combat the spread of animal diseases, exceptional measures may be taken to support the market affected by such restrictions, in accordance with the procedure laid down in Article 24. Such measures may be taken only in so far as and for such period as is strictly necessary for the support of that market.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1986. For the Council The President W. F. van EEKELEN (1)OJ No C 85, 14.4.1986, p. 83.(2)Opinion delivered on 17 April 1986 (not yet published in the Official Journal).(3)OJ No L 282, 1.11.1975, p. 1.(4)OJ No L 362, 31.12.1985, p. 8.